DETAILED ACTION
This office action addresses claims 1-22 and 25-31 and the Applicant’s response filed on April 14, 2022.
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,577,801 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Arguments
	The Applicant states that independent claims 21 and 30 are amended to include the allowable subject matter of claims 23 and 32. 
	The Examiner notes that although claims 21 and 30 were amended to recite the allowable subject matter of claims 23 and 32 respectively, the claims were also amended to remove other limitations. Therefore, the scope of the claim has been changed. As set forth below, in view of the amendment which changed the claim scope, the Examiner has continued to reject claims 23 and 32.  
	The Patent Owner states that in view of the amendment to independent claim 16 and similarly claim 25 , Takano in view of Brisebois fails to teach or suggest  “that an uplink transmission is not received in time corresponding to an uplink subframe of the second base station defined based on a time division duplex (TDD) configuration.” 
	The Examiner notes that claims 16 and 25 were broadened by no longer require the an uplink transmission is not received by the first base station in an uplink subframe for the second base station or that the uplink subframe for the second is determined based on information on a TDD configuration. Amended claim 16 for example, only states “wherein an uplink transmission is not received in time corresponding to an uplink subframe of the second base station” without any limitation with respect to the first base station or requirement regarding information on a TDD configuration. Thus, as set forth below since the scope of the claim has changed, the Examiner has modified several grounds of rejections.  It is noted that in view of the change in scope and new grounds of rejection, the Applicant’s arguments are moot. 	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
It is noted that for independent claim 21, the Applicant cites to col. 10, line 65 – col. 11, line 19; col. 7, lines 52-63 and Fig. 8.  In the Applicant’s previous response filed on Feb. 21, 2019, for claim 22, the Applicant cited to col. 4, lines 45-53 and Fig. 2 for support. 
In the col. 10-11 citation, the ‘801 patent describes an eNB procedure of an uplink transmission method. The teachings set forth therein further discloses that the second eNB sends the UE information on the second TDD band and that the first and second resources may also be determined based on the TDD configuration of the secondary eNB.  In col. 7, lines 52-63, the ‘801 patent discloses the secondary eNB sends the primary eNB its TDD information.  In col. 4, lines 45-53, the ‘801 patent discloses that the UE connects to two eNBs where the macro eNB uses frequency band and the pico eNB operates uses TDD. 
In reviewing claim 22, the claim recites “wherein the uplink transmission is transmitted to the second base station associated with a frequency division duplex (FDD) cell…”
The Examiner determines that these citations do not disclose a single embodiment in which “an uplink transmission is not transmitted to the second base station associated with a frequency division duplex (FDD) cell in the subframe other than the uplink subframe…” and “wherein the uplink transmission is transmitted to the second base station associated with a frequency division duplex (FDD) cell, in the uplink subframe…” (emphasis added).
The Examiner notes that claim 31 has a similar issue and thus is rejected for the same reason. 

Claims 22 and 31 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as set forth above in the 112 rejection. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The Examiner notes that claim 22 recites “wherein the uplink transmission is transmitted to the second base station associated with a frequency division duplex (FDD) cell”. 
	In claim 21, the claim recites “wherein the uplink transmission is not transmitted to the second base station associated with a frequency division (FDD) duplex cell, in the subframe other than the uplink subframe…”.  
	The Examiner determines that claim 21 requires the uplink transmission to not be transmitted to the second base station in the subframe other than the uplink subframe.  Dependent claim 22 creates a conflict since the limitations require both transmitting and not transmitting the uplink transmission to the second base station in the subframe. Therefore, claim 22 is not clear as to how an uplink transmission can be sent when the independent claim requires that no transmission is sent. 
	The Examiner notes that claim 31 has a similar issue when compared to its independent claim 30. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 22, 30 and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chatterjee et al. US Patent Pub. 9,736,861 in view of Asanuma US Patent 5,920,819. 
Regarding claim 21:
A method for transmitting an uplink signal by a user equipment (UE), the method comprising:
Chatterjee is directed to a method of resource coordination (col. 1, lines 60-64) and transmitting uplink signals (see the abstract) by a UE.  See also Figure 5. 
identifying an uplink subframe for a second base station; and 
See col. 5, lines 1-19 which shows the identification of an uplink subframe. See also claim 10 and Fig. 8. In col. 19, lines 34-38, Chatterjee discloses the wireless device (i.e. UE) uses an uplink subframe.  In col. 20, lines 39-42, Chatterjee discloses that reconfiguration information (i.e. TDD configuration and scheduling of data) is conveyed to the UE.  See also co. 22, lines 4-10.
In col. 22, lines 31-67, Chatterjee discloses the first and second base station communicating TDD subframe configurations.  See also claim 6. 
The Examiner notes that Chatterjee discloses of a first eNobeB and a second eNobeB which represents the different base stations that perform resource coordination. As set forth in claim 10, the second eNobeB is configured to perform data schedule with reduced interference using the UL-DL TDD subframe reconfiguration received form the first eNobeB, and thus, the second base station provides the uplink subframe that will be used by the UE. 
transmitting an uplink transmission based on the identified uplink subframe for the second base station, 
See col. 15, lines 4-23 which discloses a wireless device transmitting an uplink transmission.  As set forth in col. 19, lines 34-38, the wireless device uses the uplink subframe. 
wherein the uplink transmission in not transmitted to a first base station in time corresponding to an uplink subframe of the second base station defined based on a time division duplex (TDD) configuration, and  wherein the uplink is not transmitted to the second base station associated with a frequency division duplex (FDD) cell, in the subframe other than the uplink subframe associated with the second base station. 
See claims 1, 6 and 10 which discloses the identification of an uplink TDD subframe for a second eNobeB.  In col. 20, lines 39-42, Chatterjee discloses that reconfiguration information (i.e. TDD configuration and scheduling of data) is conveyed to the UE.  See also co. 22, lines 4-10.
In col. 22, lines 31-67, Chatterjee discloses the first and second base station communicating TDD subframe configurations.  As set forth above, the second eNobeB is configured to perform data schedule with reduced interference using the UL-DL TDD subframe reconfiguration received form the first eNobeB, and thus, the second base station provides the uplink subframe that will be used by the UE.  See also col. 1, lines 65 – col. 2, lines 17 and col. 5, lines 19-31 in which Chatterjee discloses that in a FDD example, the macro cell can use frequency bands F1 for DL and F2 for UL.  See also col. 4, lines 29-41 which discloses that the system can be applicable to systems employing frequency division duplex techniques. 
Thus, in the system configuration of Chatterjee and as shown in Figure 1, use of both a Macro-Cell and a Femto-Cell is disclosed.  Although Chatterjee uses TDD, it is maintained that Chatterjee also discloses that for the first base station, it was known to use FDD. 
Thus, in this configuration, Chatterjee discloses the uplink transmission in not transmitted to a first base station in time corresponding to an uplink subframe of the second base station defined based on a time division duplex (TDD) configuration (since the first base station can be configured to use FDD) and  the uplink is not transmitted to the second base station associated with a frequency division duplex (FDD) cell, in the subframe other than the uplink subframe associated with the second base station (since the second base station can be configured to use TDD). 
Nonetheless, if it is considered that the system must employ both TDD (for the second base station-i.e. the Femto base station) and FDD (for the first base station—i.e. the Macro Cell base station), the Examiner maintained that a person of ordinary skill in the art would have found it obvious to employ both methods in the same system. 
For example, Asanuma is directed to a system which discloses the use of both a micro cell base station which uses a TDD scheme (see the abstract) and a macro cell system which performs radio communication based on the FDD scheme. See col. 8, lines 4-12. See also col. 1, lines 40-45.
With this arrangement, the combination of Chatterjee and Asanuma discloses a system in which the uplink for the second base station in the smaller cell is based upon TDD and the uplink for the first base station in the larger cell is based upon FDD. Thus, when communicating uplink information, the uplink to the second base station “is not transmitted to the second base station associated with a FDD cell” since the FDD cell is the macro cell and the second base station is in the micro cell which uses TDD. 
A person of ordinary skill in the art would have found it obvious to not transmit the uplink to the second base station using FDD. As suggested by Chatterjee, it was already known that wireless system can include both TDD and FDD schemes. In addition, Asanuma, like Chatterjee discloses of both micro and macro cells. As set forth above Asanuma discloses that it was known to operate the micro and macro cells according to two different schemes (i.e. TDD and FDD).  
Thus, POSITA would have realized that the combination of Chatterjee and Asanuma would have amounted to no more than the combination of known prior art elements (using FDD for macro cells and TDD for micro cells) to yield predictable results (when sending uplink information to a base station in the microcell, not sending using FDD). 

Regarding claim 22:
The method of claim 21, wherein the uplink transmission is transmitted to the second base station associated with a frequency division duplex (FDD) cell, in the uplink subframe for the second base station.
As best understood in view of the 112 2nd paragraph rejection, see col. 4, lines 22-41 which discloses the use of employing FDD techniques for the second base station. 

Regarding claim 30:
A user equipment (UE) for transmitting an uplink signal, the UE comprising: 
Chatterjee is directed to a method of resource coordination and transmitting uplink signals (see the abstract) by a UE.  See also Figure 5. 
a transceiver; and 
See col. 27, lines 12-17 which discloses the wireless device comprising a transceiver module and a processing module which is configured to generate an uplink signal and to process a downlink, signal. 
a controller coupled with the transceiver and configured to control to: identify an uplink subframe for a second base station, and transmit an uplink transmission on the uplink subframe for the second base station, 
See col. 5, lines 1-19 which shows the identification of an uplink subframe. See also claim 10 and Fig. 8. In col. 19, lines 34-38, Chatterjee discloses the wireless device (i.e. UE) uses an uplink subframe.  In col. 20, lines 39-42, Chatterjee discloses that reconfiguration information (i.e. TDD configuration and scheduling of data) is conveyed to the UE.  See also co. 22, lines 4-10.
In col. 22, lines 31-67, Chatterjee discloses the first and second base station communicating TDD subframe configurations.  See also claim 6. 
wherein the uplink transmission is not transmitted to a first base station in time corresponding to an uplink subframe of the second base station defined based on a time division duplex (TDD) configuration, and wherein the uplink transmission is not transmitted to the second base station associated with a frequency division duplex (FDD) cell, in the subframe other than the uplink subframe associated with the second base station. 
See claims 1, 6 and 10 which discloses the identification of an uplink TDD subframe for a second eNobeB.  In col. 20, lines 39-42, Chatterjee discloses that reconfiguration information (i.e. TDD configuration and scheduling of data) is conveyed to the UE.  See also co. 22, lines 4-10.
In col. 22, lines 31-67, Chatterjee discloses the first and second base station communicating TDD subframe configurations.  As set forth above, the second eNobeB is configured to perform data schedule with reduced interference using the UL-DL TDD subframe reconfiguration received form the first eNobeB, and thus, the second base station provides the uplink subframe that will be used by the UE.  See also Chatterjee discloses in col. 1, lines 65 – col. 2, lines 17 and col. 5, lines 19-31 in which Chatterjee discloses that in a FDD example, the macro cell can use frequency bands F1 for DL and F2 for UL.  See also col. 4, lines 29-41 which discloses that the system can be applicable to systems employing frequency division duplex techniques. 
Thus, in the system configuration of Chatterjee and as shown in Figure 1, use of both a Macro-Cell and a Femto-Cell is disclosed.  Although Chartterjee uses TDD, it is maintained that Chatterjee also discloses that for the first base station, it was known to use FDD. 
Thus, in this configuration, Chatterjee discloses the uplink transmission in not transmitted to a first base station in time corresponding to an uplink subframe of the second base station defined based on a time division duplex (TDD) configuration (since the first base station can be configured to use FDD) and  the uplink is not transmitted to the second base station associated with a frequency division duplex (FDD) cell, in the subframe other than the uplink subframe associated with the second base station (since the second base station can be configured to use TDD). 
Nonetheless, if it is considered that the system must employ both TDD (for the second base station-i.e. the Femto base station) and FDD (for the first base station—i.e. the Macro Cell base station), the Examiner maintained that a person of ordinary skill in the art would have found it obvious to employ both methods in the same system. 
For example, Asanuma is directed to a system which discloses the use of both a micro cell base station which uses a TDD scheme (see the abstract) and a macro cell system which performs radio communication based on the FDD scheme. See col. 8, lines 4-12. See also col. 1, lines 40-45.
With this arrangement, the combination of Chatterjee and Asanuma discloses a system in which the uplink for the second base station in the smaller cell is based upon TDD and the uplink for the first base station in the larger cell is based upon FDD. Thus, when communicating uplink information, the uplink to the second base station “is not transmitted to the second base station associated with a FDD cell” since the FDD cell is the macro cell and the second base station is in the micro cell which uses TDD. 
A person of ordinary skill in the art would have found it obvious to not transmit the uplink to the second base station using FDD. As suggested by Chatterjee, it was already known that wireless system can include both TDD and FDD schemes. In addition, Asanuma, like Chatterjee discloses of both micro and macro cells. As set forth above Asanuma discloses that it was known to operate the micro and macro cells according to two different schemes (i.e. TDD and FDD).  

Regarding claim 31:
The UE of claim 30, wherein the uplink transmission is transmitted to the second base station associated with a frequency division duplex (FDD) cell, in the uplink subframe for the second base station. 
As best understood in view of the 112 rejection set forth above, see col. 4, lines 22-41 which discloses the use of employing FDD techniques.  
Claims 16, 19, 25 and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takano US Patent Pub. 20120176927 in view of Brisebois US Patent Pub. 2010/0159936 and further in view of Zheng US Patent Pub. 2011/0103269.
Regarding claim 16:
A method for receiving an uplink signal by a first base station, the method comprising:
Takano is directed to a method of resource coordination and receiving uplink signals (see the abstract). 
receiving first information on resource coordination, wherein the first information is for the first base station coordinating uplink resource between the first base station and a second base station; and
	As set forth in the abstract, the mobile station directs downlink/uplink to the first base station when adequate resources are present. To assist in resource coordination the first and second base stations share scheduling information for the mobile station. See also paragraph [0034] 
 transmitting, second information on resource coordination in response to the first information, wherein the second information is for the second base station coordinating the uplink resource between the first base station and the second base station, 
As set forth in paragraph [0034], the first and second base station coordinate scheduling of wireless resources for a mobile station located in a first converge area.  The Examiner notes that although, Takano discloses the coordination of resources between the first and second base station, Takano does not specifically disclose “second information” that is transmitted in response to the “first information”. Nonetheless, the Examiner notes that it would have been obvious that the teachings of the coordination of resources would cover the transmission of first and second information since the goal of resource coordination is to transmit information between the two base stations. 
Furthermore, the Examiner maintains that it was known to transmit second information in response to first information.  As disclosed by Brisebois, in paragraph [0105] where the first base station communicates with the second base station information on resource coordination with respect to any conflicts in RB use between the RBs used by the mobile device and the RB used by the base station.  Specifically, Brisebois discloses “[i]f the neighbor base station 308 is using the same RB(s) as the serving base station 304, the serving base station 304 can communicate with the neighbor base station 308 to arbitrate any conflicts in RB use between the RBs used by the mobile device 302 and the RBs used by the neighbor base station 308.”
Therefore, it would have been obvious to one of ordinary skill in the art to transmit second information response to first information so that the two base stations can coordinate the scheduling of resources and to ensure there won’t be any conflicts in the data that is used (see paragraph [0105] of Brisebois.  
wherein an uplink transmission is not received in time corresponding to an uplink subframe of the second base station defined based on a time division duplex (TDD) configuration. 
As set forth in the abstract, a second base station serves as a surrogate base station for a first base station when inadequate resources are available for a direct uplink or downlink to the base station. This makes it possible for the mobile station to maintain the uplink (or downlink) with the second base station, while remaining assigned for the first base station.  As explained in paragraph [0092], Takano discloses that in LTE system FDD and TDD can be selected. 
The Examiner determines that Takano does not specifically disclose which configuration each base station uses. Nonetheless, it was known for different base station to use different configurations. 
For example, Zheng discloses of a wireless system which includes a wireless relay station, a base station and a user equipment. As set forth in paragraph [0018], Zheng discloses that it was known that a relay station to a base station can use the FDD mode whereas from the relay station to the user equipment it can use the TDD mode. 
Thus, in this configuration, an uplink transmission to the first base station “is not received in time corresponding to an uplink subframe of the second base station (uplink subframe of the second base station is between the user equipment and relay station ) which is based on TDD as set forth in paragraph [0018]. 
A person of ordinary skill in the art would have found it obvious that the first base station, when using FDD as described by Takano would not receive an uplink using TDD. As explained above, Takano already discloses that it was known to use both FDD and TDD and therefore, a person of ordinary skill in the art would have understood that in a FDD system, TDD uplinks are not received.  The teaching of Zheng shows that it was known for a relay station and a base station to accept different configurations. 
Thus, POSITA would have realized that the combination of Takano and Zheng would have amounted to no more than the combination of known prior art elements (using FDD for base station and TDD for relay station) to yield predictable results. 
Regarding claim 19:
The method of claim 16, wherein the uplink transmission is not transmitted, from the UE, to the second base station associated with a frequency division duplex (FDD) cell, in a subframe other than the uplink subframe for the second base station.
Zheng discloses of a wireless system which includes a wireless relay station, a base station and a user equipment. As set forth in paragraph [0018], Zheng discloses that it was known that a relay station to a base station can use the FDD mode whereas from the relay station to the user equipment it can use the TDD mode. 
Thus, in this configuration, the uplink transmission is not transmitted from the UE to the second base station associated with a FDD cell. 


Regarding claim 25:
A first base station for receiving an uplink signal, the first base station comprising: a transceiver; and a controller coupled with the transceiver and configured to control to:
Takano is directed to a method of resource coordination and receiving uplink signals. (see the abstract). 
receive first information on resource coordination, wherein the first information is for the first base station coordinating uplink resource between the first base station and a second base station, and
	As set forth in the abstract, the mobile station directs downlink/uplink to the first base station when adequate resources are present. To assist in resource coordination the first and second base stations share scheduling information for the mobile station. 
	See also paragraph [0034] 
transmit, second information on resource coordination in response to the first information, wherein the second information is for the second base station coordinating the uplink resource between the first base station and the second base station, 
As set forth in paragraph [0034], the first and second base station coordinate scheduling of wireless resources for a mobile station located in a first converge area.  The Examiner notes that although, Takano discloses the coordination of resources between the first and second base station, Takano does not specifically disclose “second information” that is transmitted in response to the “first information”. Nonetheless, the Examiner notes that it would have been obvious that the teachings of the coordination of resources would cover the transmission of first and second information since the goal of resource coordination is to transmit information between the two base stations. 
Furthermore, the Examiner maintains that it was known to transmit second information in response to first information.  As disclosed by Brisebois, in paragraph [0105] where the first base station communicates with the second base station information on resource coordination with respect to any conflicts in RB use between the RBs used by the mobile device and the RB used by the base station.  Specifically, Brisebois discloses “[i]f the neighbor base station 308 is using the same RB(s) as the serving base station 304, the serving base station 304 can communicate with the neighbor base station 308 to arbitrate any conflicts in RB use between the RBs used by the mobile device 302 and the RBs used by the neighbor base station 308.”
Therefore, it would have been obvious to one of ordinary skill in the art to transmit second information response to first information so that the two base stations can coordinate the scheduling of resources and to ensure there won’t be any conflicts in the data that is used (see paragraph [0105] of Brisebois.  
wherein an uplink transmission is not received in time corresponding to an uplink subframe of the second base station defined based on a time division duplex (TDD) configuration. 
As set forth in the abstract, a second base station serves as a surrogate base station for a first base station when inadequate resources are available for a direct uplink or downlink to the base station. This makes it possible for the mobile station to maintain the uplink (or downlink) with the second base station, while remaining assigned for the first base station.  As explained in paragraph [0092], Takano discloses that in LTE system FDD and TDD can be selected. 
The Examiner determines that Takano does not specifically disclose which configuration each base station uses. Nonetheless, it was know for different base station to use different configurations. 
For example, Zheng discloses of a wireless system which includes a wireless relay station, a base station and a user equipment. As set forth in paragraph [0018], Zheng discloses that it was known that a relay station to a base station can use the FDD mode whereas from the relay station to the user equipment it can use the TDD mode. 
Thus, in this configuration, an uplink transmission to the first base station “is not received in time corresponding to an uplink subframe of the second base station (uplink subframe of the second base station is between the user equipment and relay station ) which is based on TDD as set forth in paragraph [0018]. 
A person of ordinary skill in the art would have found it obvious that the first base station, when using FDD as described by Takano would not receive an uplink using TDD. As explained above, Takano already discloses that it was known to use both FDD and TDD and therefore, a person of ordinary skill in the art would have understood that in a FDD system, TDD uplinks are not received.  The teaching of Zheng shows that it was known for a relay station and a base station to accept different configurations. 
Thus, POSITA would have realized that the combination of Takano and Zheng would have amounted to no more than the combination of known prior art elements (using FDD for base station and TDD for relay station) to yield predictable results. 
Regarding claim 28:
The first base station of claim 25, wherein the uplink transmission is not transmitted, from the UE, to the second base station associated with a frequency division duplex (FDD) cell, in a subframe other than the uplink subframe for the second base station. 
Zheng discloses of a wireless system which includes a wireless relay station, a base station and a user equipment. As set forth in paragraph [0018], Zheng discloses that it was known that a relay station to a base station can use the FDD mode whereas from the relay station to the user equipment it can use the TDD mode. 
Thus, in this configuration, the uplink transmission is not transmitted from the UE to the second base station associated with a FDD cell. 

Claim 17, 18, 20, 26, 27 and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takano in view of Brisebois and Zheng and further in view of Siomina et al. U.S. Patent Pub. 2013/0229971.
Regarding claim 17:
The method of claim 16, wherein the uplink transmission is transmitted, from the UE, to the second base station associated with a frequency division duplex (FDD) cell, in the uplink subframe for the second base station. 
As explained in paragraph [0092], in LTE system FDD and TDD can be selected. In the case of TDD, an uplink and a downlink which is to be used can be selected for each subframe. Therefore, it was known to transmit in accordance with FDD. 
Nonetheless, if it is considered that the uplink transmission from the UE is not in accordance with FDD, the Examiner notes that as discussed in paragraph [0206], Brisebois discloses that the base station can operation in accordance with time division multiplexing, frequency division multiplexing or several other known different schemes. In addition, Zheng also discloses in paragraph [0021] that an uplink transmission form the UE to the second base station can be associated with FDD cell.  Thus, the Examiner maintains that a person of ordinary skill in the art would understand that it was known for a system to incorporate both FDD and TDD (such as described in claim 16) for the second base station. 
In addition,, Siomina is directed in part to a method of resource coordination between base stations so that the base stations can optimize their resource allocation. In paragraph [0007] Siomina discloses that cells may operate in both the time domain and the frequency domain. See also paragraph [0027] which discloses of both TDD and FDD. The examiner notes that Brisebois already considers the use of by time and frequency schemes and thus, using TDD or FDD would have been obvious to one of ordinary skill in the art. Indeed, in paragraph [0009], Brisebois discloses that the mobile device can enter a desired compressed mode (e.g., TDD mode) to facilitate transmissions. 
Therefore, based on the fact that Takano and Brisebois already considers multiple configurations including both time and frequency configurations, the examiner maintains that it would have been obvious to one of ordinary skill in the art to use a FDD cell. Takano already discloses that base stations can be configured to either configuration and thus using those specific configurations would have been predictable to those of ordinary skill in the art. 
Regarding claim 18:
The method of claim 16, wherein the information on the TDD configuration is configured to the UE based on a higher layer signaling.
The examiner notes that although Takano and Brisebois discloses of transmitting to the UE information on the first resource, Takano does not specifically disclose whether it’s via higher layer signaling. 
Nonetheless, Siomina discloses of using Radio Resource Control signaling (higher layer signaling) for transmission of information to the UE from the base stations. (See paragraph 0252 and 0303). 
The examiner notes that RRC messages are well known in LTE systems to be used as signaling between UE and base stations. Both Brisebois and Siomina are directed to LTE systems (see paragraph [0003] and [0093] of Brisebois). Thus, it would have been obvious, if not inherent that Takano and Brisebois would transmit information using higher layer signaling (e.g. via RRC). As further disclosed in paragraph [0110] of Brisebois, signaling between the base station and the UE is performed and thus, using known signaling methods such as RRC would have been predictable to one of ordinary skill in the art. 
Regarding claim 20:
The method of claim 16, wherein the first information indicates resources intended to be used for an uplink transmission in the second base station using a bitmap, and the second information indicates resources to be used for the uplink transmission in the first base station using the bitmap.
Takano and Brisebois as set forth above, does not specifically disclose of the use of bitmaps. 
Siomina discloses that it was known in the art to use a bitmap pattern to indicate the subframes. See paragraph [0024-0026]. See also paragraph [0038]
Given, the fact that Siomina discloses the same network architecture as Takano and Brisebois, it would have been obvious to one of ordinary skill in the art to indicate resources using a bitmap. As explained by Siomina, bitmap patterns can be used to indicate blank subframe patterns of the cells. Therefore, the examiner determines that it would have been predictable to one of ordinary skill in the art that the resources of Takano would use a bitmap since bitmaps, as explained by Siomina are used to provide information regarding the subframes that are being used. 

Regarding claim 26:
The first base station of claim 25, wherein the uplink transmission is transmitted, from the UE to the second base station associated with a frequency division duplex (FDD) cell, in the uplink subframe for the second base station. 
As discussed in paragraph [0206], Brisebois discloses that the base station can operation in accordance with time division multiplexing, frequency division multiplexing or several other known different schemes. In addition, Zheng also discloses in paragraph [0021] that an uplink transmission form the UE to the second base station can be associated with FDD cell.  Thus, the Examiner maintains that a person of ordinary skill in the art would understand that it was known for a system to incorporate both FDD and TDD (such as described in claim  25) for the second base station.
Siomina is also directed in part to a method of resource coordination between base stations so that the base stations can optimize their resource allocation. In paragraph [0007] Siomina discloses that cells may operate in both the time domain and the frequency domain. See also paragraph [0027] which discloses of both TDD and FDD. The examiner notes that Brisebois already considers the use of by time and frequency schemes and thus, using TDD or FDD would have been obvious to one of ordinary skill in the art. Indeed, in paragraph [0009], Brisebois discloses that the mobile device can enter a desired compressed mode (e.g., TDD mode) to facilitate transmissions. 
Therefore, based on the fact that Brisebois already considers multiple configurations including both time and frequency configurations, the examiner maintains that it would have been obvious to one of ordinary skill in the art to use a FDD cell. Brisebois already discloses that based stations can be configured to either configuration and thus using those specific configurations would have been predictable to those of ordinary skill in the art.

Regarding claim 27:
The first base station of claim 25, wherein the information on the TDD confirmation is configured to the UE based on a higher layer signaling.  
The examiner notes that although Brisebois discloses of transmitting to the UE information on the first resource, Brisebois does not specifically disclose whether it uses higher layer signaling. 
Nonetheless, Siomina discloses of using Radio Resource Control signaling (higher layer signaling) for transmission of information to the UE from the base stations. (See paragraph 0252 and 0303). 
The examiner notes that RRC messages are well known in LTE systems to be used as signaling between UE and base stations. Both Brisebois and Siomina are directed to LTE systems (see paragraph [0003] and [0093] of Brisebois). Thus, it would have been obvious, if not inherent that Brisebois would transmit information using higher layer signaling (e.g. via RRC). As further disclosed in paragraph [0110] of Brisebois, signaling between the base station and the UE is performed and thus, using known signaling methods such as RRC would have been predictable to one of ordinary skill in the art. 

Regarding claim 29:
The first base station of claim 25, wherein the first information indicates resources intended to be used for an uplink transmission in the second base station using a bitmap, and the second information indicates resources intended to be used for the uplink transmission in the first base station using the bitmap.
The examiner notes that although Brisebois discloses uplink transmissions including the transmission of resources, Brisebois does not specifically describes the details of the transmission, including whether or not the transmission uses bitmaps which indicates resources to be used. However, the examiner notes that it would be obvious, if not inherent that Brisebois does disclose using bitmaps. Brisebois discloses the use of resource blocks (see the abstract and paragraph [0006]). As is well-known in LTE system, resource blocks are part of bitmaps. 
Nonetheless, Siomina discloses using a bitmap pattern to indicate the subframes. See paragraph [0024-0026]. See also paragraph [0038].  Siomina, like Brisebois also discloses the use of resource blocks. IN addition, in paragraph [0036], Siomina discloses that measurement patterns used by the UE is determined by bitmaps. See also paragraph [0038].  
Given, the fact that Siomina discloses the same network architecture as Brisebois, it would have been obvious to one of ordinary skill in the art to indicate resources using a bitmap. As explained by Siomina, bitmap patterns can be used to indicate blank subframe patterns of the cells. Therefore, the examiner determines that it would have been predictable to one of ordinary skill in the art that the resources of Brisebois would use a bitmap since bitmaps, as explained by Siomina are used to provide information regarding the subframes that are being used. 
Allowable Subject Matter
Claims 1-15 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367 The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated  information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537

Conferees:
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/M.F/Supervisory Patent Examiner, Art Unit 3992